Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 1 of 40 PageID #: 1768




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 DAVID T. SILVA, GERROD T. SMITH, and
 JONATHAN K. SMITH, Members of the
 Shinnecock Indian Nation,                                                REPORT AND
                                                                          RECOMMENDATION
                                    Plaintiffs,                           18-cv-3648 (SJF)(SIL)

         -against-

 BRIAN FARRISH, JAMIE GREENWOOD,
 EVAN LACZI, BASIL SEGGOS, NEW YORK
 STATE        DEPARTMENT         OF
 ENVIRONMENTAL CONSERVATION, and
 SUFFOLK COUNTY DISTRICT ATTORNEY’S
 OFFICE,

                                     Defendants.
 ---------------------------------------------------------------------X

 STEVEN I. LOCKE, United States Magistrate Judge:

         By way of Complaint dated June 22, 2018, Plaintiffs David T. Silva (“Silva”),

 Gerrod T. Smith (“Gerrod”) and Jonathan K. Smith (“Jonathan”) (Silva, Gerrod and

 Jonathan collectively, “Plaintiffs”), Members of the Shinnecock Indian Nation (the

 “Tribe”), commenced this action alleging violations of their aboriginal usufructuary

 fishing rights under the Supremacy Clause of the United States Constitution, U.S.

 Const. art. VI, cl. 2, and a continuing pattern of race discrimination in violation of

 Sections 1981 and 1982 of the Civil Rights Act of 1866, as amended, 42 U.S.C. §§

 1981,     1982,     by    Defendants         Brian      Farrish      (“Farrish”),   Jamie   Greenwood

 (“Greenwood”), Evan Laczi (“Laczi”), Basil Seggos (“Seggos”), the New York State

 Department of Environmental Conservation (the “NYDEC”) and the Suffolk County

 District Attorney’s Office (the “SCDA”) (Greenwood and the SCDA together, the

                                                         1
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 2 of 40 PageID #: 1769




 “County Defendants”) (Farrish, Laczi, Seggos and the NYDEC collectively, the “State

 Defendants”) (the County Defendants and the State Defendants together,

 “Defendants”). See Complaint (“Compl.”), Docket Entry (“DE”) [1].1 Presently before

 the Court, on referral from the Honorable Sandra J. Feuerstein for Report and

 Recommendation, are: (i) the County Defendants’ motion for summary judgment

 pursuant to Rule 56 of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”), DE

 [83]; (ii) the State Defendants’ motion for summary judgment pursuant to Fed. R. Civ.

 P. 56, DE [84]; and (iii) Plaintiffs’ motion for leave to file exhibits, DE [86]. For the

 reasons set forth herein, the Court respectfully recommends denying Plaintiffs’

 motion for leave to file exhibits and granting both motions for summary judgment in

 their entirety.

 I.     BACKGROUND

        A.      Relevant Facts

        The following facts are taken from the pleadings, affidavits, exhibits and the

 parties’ Local Civil Rule 56.1(a) statements. Unless otherwise noted, these facts are

 not in dispute. Plaintiffs are members of the Shinnecock Indian Nation, a federally-

 recognized Indian tribe,2 who reside on the Shinnecock Indian Reservation (the

 “Reservation”) located in Suffolk County, New York. Compl. ¶¶ 2-4. At all relevant



        1   Plaintiffs’ claims are asserted against Farrish, Greenwood, Laczi and Seggos in both their
 individual and official capacities. See Compl. ¶¶ 5-8.
          2 The Federally Recognized Indian Tribe List Act of 1994 (the “Act”), Pub. L. No. 103-454, 108

 Stat. 4791, defines “Indian tribe” as “any Indian or Alaska Native tribe, band, nation, pueblo, village
 or community that the Secretary of the Interior acknowledges to exist as an Indian tribe.” 25 U.S.C.
 § 5130(2). Pursuant to the Act, the Secretary of the Interior “shall publish in the Federal Register a
 list of all Indian tribes which the Secretary recognizes to be eligible for the special programs and
 services provided by the United States to Indians because of their status as Indians.” Id. at § 5131(a).

                                                    2
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 3 of 40 PageID #: 1770




 times, Plaintiffs have fished in the waters of Shinnecock Bay and its estuary. Id. at

 ¶ 14. According to Plaintiffs, several “Colonial Deeds and related documents” support

 their aboriginal right to fish in such waters “without interference[.]” Id. at ¶ 15.

 Nevertheless, Plaintiffs have been ticketed and prosecuted for alleged violations of

 New York State (the “State”) criminal laws pertaining to fishing and raising shellfish

 in Shinnecock Bay and its estuaries. Id. at ¶ 16.

        Specifically, on or about October 2008, the State commenced a criminal action

 against Gerrod in the Southampton Town Justice Court (the “Justice Court”) based

 upon his alleged possession of undersized flounder, blackfish and porgy in the

 Shinnecock Bay in violation of State fishing and environmental conservation laws.

 Id. at ¶ 18; New York v. Smith, No. 08-cv-4422, 2009 WL 2390809, at *1 (E.D.N.Y.

 July 31, 2009).      This case was ultimately dismissed.             Compl. ¶ 18.       The State

 subsequently brought charges against Jonathan, also in the Justice Court, for

 possessing a shellfish farm in the Shinnecock Bay without a license. Id. at ¶ 19. That

 case was dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Id.; New

 York v. Smith, No. 09-cv-571 (E.D.N.Y.), DEs [1], [5]. More recently, on April 20,

 2017, while Silva was fishing for juvenile American eels, known as “elvers,”3 in the

 Shinnecock Bay, Laczi and Farrish—both Conservation Officers with the NYDEC—

 issued Silva a criminal appearance ticket alleging unlawful possession of undersized

 eels in violation of the Official Compilation of Codes, Rules & Regulations of the State




        3 Juvenile American eels are known as “elvers” or “glass eels.” See Affidavit of James Gilmore
 (“Gilmore Aff.”), DE [84-7], ¶ 4.

                                                  3
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 4 of 40 PageID #: 1771




 of New York (“NYCRR”), title 6, Section 40-1(b)(ii).4 Compl. ¶¶ 5, 7, 20; see also

 Suffolk County Defendants’ Statement Pursuant to Local Rule 56.1 (“County Def.

 56.1”), DE [83-3], ¶ 4; Plaintiffs’ Local Rule 56(1)(b) Counter-Statement of Material

 Facts as to County Defendants (“Pl. Opp. to County Def. 56.1”), DE [83-8], ¶ 45; State

 Defendants’ Local Civil Rule 56.1 Statement (“State Def. 56.1”), DE [84-3], ¶¶ 12, 14;

 Plaintiffs’ Local Rule 56(1)(b) Counter-Statement of Material Facts as to State

 Defendants (“Pl. Opp. to State Def. 56.1”), DE [84-10], ¶¶ 12, 14. Silva’s catch, net

 and other fishing equipment were seized at that time. Compl. ¶ 20. The State,

 through Suffolk County Assistant District Attorney Greenwood, then commenced a

 criminal action against Silva in the Justice Court, charging him with fishing without

 a license in violation of New York Environmental Conservation Law (“NYECL”)

 Section 13-0355, as well as unlawful possession of underage eels and eels over limit

 in violation of NYCRR, title 6, Sections 40-1(b)(ii)-(iii). Id. at ¶¶ 6, 20; County Def.

 56.1, ¶¶ 4-5; Pl. Opp. to County Def. 56.1, ¶¶ 4-5. On June 5, 2019, after a bench

 trial, Silva was convicted by the Honorable Gary J. Weber for fishing without a license

 and found not guilty of the remaining charges, namely possession of underage eels

 and eels over limit. County Def. 56.1, ¶ 6; Pl. Opp. to County Def. 56.1, ¶ 6; State

 Def. 56.1, ¶ 25; Pl. Opp. to State Def. 56.1, ¶ 25.




        4 Plaintiffs do not allege that Seggos, Commissioner of the NYDEC, Compl. ¶ 8, was personally
 involved in the ticketing or prosecution of Silva.
        5 The Court notes that the May 20, 2017 date in the County Defendants’ 56.1 Statement is a

 typographical error, as the parties do not dispute that the ticket was issued on April 20, 2017.

                                                  4
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 5 of 40 PageID #: 1772




       B.     Procedural History

       On June 22, 2018, Plaintiffs filed their Complaint requesting preliminary and

 permanent injunctive relief, a declaratory judgment pursuant to the Declaratory

 Judgment Act, 28 U.S.C. § 2201 et seq., as well as Fed. R. Civ. P. 65, and monetary

 damages against Defendants. See generally Compl. In Count I of the Complaint,

 Plaintiffs assert that “Defendants’ repeated interference, seizures and prosecution of

 the Plaintiffs by application of New York State fishing regulations violates Plaintiffs’

 fishing rights protected under the Supremacy Clause, was and is void, and was and

 is in excess of New York State jurisdiction.” Id. at ¶ 23. Plaintiffs further allege in

 Count II that Defendants’ conduct amounts to “a continuing pattern and practice of

 purposeful acts of discrimination based on [Plaintiffs’] race as Native Americans in

 violation of [their] civil rights to equal security of the laws” and in violation of their

 federally-protected fishing and other related rights. Id. at ¶ 25. Together with their

 Complaint, and based upon the conduct alleged therein, Plaintiffs filed a motion for

 a preliminary injunction. See DE [2].

       On July 31, 2018, Judge Feuerstein denied Plaintiffs’ motion for a preliminary

 injunction. See DE [48]. Shortly thereafter, the County Defendants and the State

 Defendants moved to dismiss the Complaint. See DEs [54], [56]. Judge Feuerstein

 referred both motions to this Court for Report and Recommendation, see Electronic

 Order dated August 24, 2018, and on January 7, 2019, this Court recommended

 dismissal of Plaintiffs’ Complaint in its entirety and further recommended that

 Plaintiffs be granted leave to replead with respect to their statutory claims for



                                             5
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 6 of 40 PageID #: 1773




 monetary damages against Farrish, Laczi and Seggos in their individual capacities.

 See DE [63]. Plaintiffs filed objections to the Report and Recommendation, which

 Defendants opposed.     See DEs [64]-[66].     On July 31, 2019, Judge Feuerstein

 terminated Defendants’ motions to dismiss as well as this Court’s Report and

 Recommendation and ordered a briefing schedule for Defendants’ motions for

 summary judgment. See DE [74].

       Defendants filed their fully briefed motions for summary judgment on

 November 18, 2019, see DEs [83], [84], which Judge Feuerstein referred to this Court

 for a Report and Recommendation. See Order Referring Motions dated November 19,

 2019. Subsequently, on February 4, 2020, Plaintiffs sought leave to file two proposed

 exhibits in opposition to the State Defendants’ motion for summary judgment, see DE

 [86], which the State Defendants oppose. See DE [87]. In light of the pending

 summary judgment motions, Judge Feuerstein referred Plaintiffs’ motion to this

 Court for a Report and Recommendation. See Order dated February 19, 2020.

II.    LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 56, a “court shall grant summary judgment if the

 movant shows that there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant bears

 the “difficult” burden of establishing that there are no genuine issues of material fact

 such that summary judgment is appropriate. See Jeffreys v. City of New York, 426

 F.3d 549, 554 (2d Cir. 2005) (citation omitted). In deciding a motion for summary

 judgment, the court “is not to weigh the evidence but is instead required to view the



                                            6
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 7 of 40 PageID #: 1774




 evidence in the light most favorable to the party opposing summary judgment, to

 draw all reasonable inferences in favor of that party, and to eschew credibility

 assessments.” Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004)

 (internal quotation marks and citation omitted); see also Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510 (1986) (holding that a motion for

 summary judgment should be denied if “the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party”).

       Once the movant has met its initial burden, the party opposing summary

 judgment “must do more than simply show that there is some metaphysical doubt as

 to the material facts . . . . [T]he nonmoving party must come forward with specific

 facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v.

 Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct. 1348, 1356 (1986) (internal

 quotation marks and citations omitted) (emphasis in original); see also Maxton v.

 Underwriter Labs., Inc., 4 F. Supp. 3d 534, 542 (E.D.N.Y. 2014) (“An issue of fact is

 considered ‘genuine’ when a reasonable finder of fact could render a verdict in favor

 of the non-moving party.”) (citation omitted). In determining whether summary

 judgment is warranted, “the court’s responsibility is not to resolve disputed issues of

 fact but to assess whether there are any factual issues to be tried, while resolving

 ambiguities and drawing reasonable inferences against the moving party.” Knight v.

 U.S. Fire Ins. Co., 804 F.2d 9, 11 (2d Cir. 1986) (citations omitted); see also Jeffreys,

 426 F.3d at 553 (“Assessments of credibility and choices between conflicting versions




                                            7
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 8 of 40 PageID #: 1775




  of the events are matters for the jury, not for the court on summary judgment.”)

  (internal quotation marks and citation omitted).

III.     DISCUSSION

         A.      Plaintiffs’ Proposed Exhibits

         As a threshold matter, the Court must determine whether, in evaluating the

  instant motions for summary judgment, it should consider Plaintiffs’ proposed

  exhibits that were filed nearly three months after Defendants filed their fully-briefed

  motions for summary judgment.6 The proposed exhibits are: (i) a January 22, 2020

  press release by Defendant NYDEC, titled “DEC and Saint Regis Mohawk Tribe

  Announce First Ever State-Tribal Partnership for Area of Concern on U.S. Side of

  Great Lakes” (the “Press Release”); and (ii) a map attached to the Press Release,

  which defines several areas in which the St. Regis Mohawk Tribe have water rights

  (the “Map”). See DE [86].

         The Press Release addresses efforts by the NYDEC and the St. Regis Mohawk

  Tribe to remediate pollution in the St. Lawrence River. See Plaintiffs’ Exhibit (“Ex.”)

  43, [DE 86-1] at 2.7 According to Plaintiffs, the Press Release shows that the State

  Defendants’ claims that they are regulating the Tribe’s fishing rights so as conserve

  the elver eel is pretext. DE [86] at 1.8 The Court disagrees. The Press Release refers

  only to the Saint Regis Mohawk Tribe and the St. Lawrence River, neither of which



         6  The Court notes that Plaintiffs have engaged in a pattern of filing supplemental documents
  months after motions have been fully briefed. See DEs [57], [59], [60].
          7 The Court refers to the page numbers generated by electronic filing in the top right-hand

  corner of Plaintiffs’ Exhibit 43.
          8 The Court refers to the page numbers generated by electronic filing in the top right-hand

  corner of DE [86].

                                                   8
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 9 of 40 PageID #: 1776




 are at issue in this case.      Further, while the Press Release notes the State’s

 recognition of the St. Regis Mohawk Tribe’s “jurisdictions and shared interests[,]” Ex.

 43 at 2, it makes no mention of the elver eel or even, more broadly, of fishing

 regulations. Although Plaintiffs quote extensively from the Press Release, they fail

 to draw any connection between its contents and their opposition to the State

 Defendants’ motion for summary judgment. Similarly, Plaintiffs fail to explain how

 the Map, which encompasses an area of the State and a body of water that are not at

 issue in this case would inform the Court’s decision on the pending motions for

 summary judgment. Accordingly, the Court does not consider Plaintiffs’ proposed

 exhibits and respectfully recommends that Plaintiffs’ motion for leave to file these

 exhibits, DE [86], be denied.

       B.     The State Defendants’ Motion for Summary Judgment

       Initially, with respect to Plaintiffs’ claims for declaratory and injunctive relief

 against the State Defendants and for monetary damages against the NYDEC and

 Farrish, Laczi and Seggos in their official capacities, the State Defendants move for

 summary judgment on the grounds that: (i) all claims against the NYDEC, as well

 as those against Farrish, Laczi and Seggos in their official capacities, are barred by

 the Eleventh Amendment and principles of sovereign immunity; (ii) Silva’s claims for

 injunctive and declaratory relief are precluded under the Younger abstention

 doctrine; and (iii) Gerrod and Jonathan lack standing to assert their claims for

 injunctive and declaratory relief. See State Defendants’ Memorandum of Law in




                                            9
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 10 of 40 PageID #: 1777




  Support of Motion for Summary Judgment (“State Def. Memo”), DE [84-8], 3-9.9

  Regarding Plaintiffs’ claims for monetary damages under 42 U.S.C. §§ 1981 and 1982

  against Farrish, Laczi and Seggos in their individual capacities, the State Defendants

  move for summary judgment on the grounds that Plaintiffs have failed to provide

  evidence of racial discrimination. Id. at 31-33.10




          9  To the extent that Plaintiffs’ claims are not precluded on these grounds, the State Defendants
  further argue that: (i) Plaintiffs are barred from litigating whether the Tribe has fishing rights under
  the doctrine of collateral estoppel; (ii) Plaintiffs lack aboriginal title or treaty-based fishing rights; and
  (iii) even if Plaintiffs did possess fishing rights, the State’s regulation of such would be proper under
  the doctrine of conservation necessity and moreover, Plaintiffs’ claims would be barred under the
  Sherrill Doctrine. Id. at 10-31.
           Initially, the Court rejects the State Defendants’ argument that because the Justice Court
  convicted Silva of violating New York fishing laws, Plaintiffs are now barred from litigating the issue
  of the Tribe’s fishing rights under the doctrine of collateral estoppel.                  See id. at 10-12.
  “Collateral estoppel attaches where (i) an identical issue was raised in a previous proceeding against
  the party; (ii) the issue was actually litigated and decided in the previous proceeding; (iii) the party
  had a full and fair opportunity to litigate the issue; and (iv) resolution of the issue was necessary to
  support a valid and final judgment on the merits.” Ferring B.V. v. Serenity Pharm., LLC, 391 F. Supp.
  3d 265, 282 (S.D.N.Y. 2019) (citation omitted). Although arguments regarding the Tribe’s fishing
  rights were raised before the Justice Court by Silva and Assistant District Attorney Greenwood, the
  Justice Court did not assess the merits of such arguments. See DE [84-6], Ex. D (Memorandum
  Decision by Judge Gary J. Weber, dated June 5, 2019). Thus, contrary to the State Defendants’
  argument, in finding Silva guilty of violating New York fishing laws, the Justice Court did not
  “necessarily reject[] Silva’s argument that as a Shinnecock he had unrelinquished [sic] aboriginal
  fishing rights[.]” State Def. Memo, 12. Accordingly, collateral estoppel does not bar Plaintiffs from
  litigating the Tribe’s fishing rights before this Court.
           Nevertheless, the Court does not reach the merits of the State Defendants’ arguments
  regarding the Tribe’s fishing rights. As discussed further below, the Court finds Plaintiffs’ claims to
  be barred on jurisdictional grounds and, as such, may not consider the underlying merits of this case.
  See Humphrey v. Syracuse Police Dep’t, 758 F. App’x 205, 205-06 (2d Cir. 2019) (“Before deciding any
  case on the merits, a district court must determine that it has subject matter jurisdiction over the
  matter.”) (citation omitted); United States v. Bond, 762 F.3d 255, 263 (2d Cir. 2014) (“The absence of
  subject matter jurisdiction is non-waivable; before deciding any case we are required to assure
  ourselves that the case is properly within our subject matter jurisdiction . . . . This principle is
  reinforced when it comes to sovereign immunity[.]”) (internal quotation marks and citations omitted).
           10 The State Defendants further argue that Farrish, Laczi and Seggos are entitled to qualified

  immunity with respect to the claims against them in their individual capacities. State Def. Memo, 34-
  35. However, as discussed further below, the Court finds that Plaintiffs fail to raise a genuine dispute
  as to racial discrimination by Farrish, Laczi and Seggos and therefore need not address whether
  Farrish, Laczi and Seggos are entitled to qualified immunity. See Kerman v. City of New York, 261
  F.3d 229, 235 (2d Cir. 2001) (“When determining whether qualified immunity protects an official, we
  must first determine whether the plaintiff has presented facts which, if proven, demonstrate that the
  defendant violated a constitutional right.”) (internal quotation marks and citation omitted).

                                                       10
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 11 of 40 PageID #: 1778




    i.   Plaintiffs’ Claims Against the NYDEC and Farrish, Laczi and Seggos in their
         Official Capacities

              a. Eleventh Amendment Sovereign Immunity

         The Eleventh Amendment precludes private citizens from maintaining an

  action in federal court against a State, unless the State has waived its sovereign

  immunity or consented to suit. Board of Trustees of Univ. of Ala. v. Garrett, 531 U.S.

  356, 363, 121 S.Ct. 955, 962 (2001) (“The ultimate guarantee of the Eleventh

  Amendment is that nonconsenting States may not be sued by private individuals in

  federal court.”) (citation omitted).11 This immunity extends not only to the state

  itself, but also to entities considered “arms of the state.” Clissuras v. City Univ. of

  N.Y., 359 F.3d 79, 81 (2d Cir. 2004) (internal quotation marks and citation omitted);

  see DeFranco v. Dep’t of Envtl. Conservation of the State of N.Y., No. 16-cv-2014, 2017

  WL 1497977, at *5 (E.D.N.Y. Apr. 26, 2017) (noting that the NYDEC is a “state

  entity” entitled to Eleventh Amendment sovereign immunity) (citations omitted);

  Naples v. Stefanelli, 972 F. Supp. 2d 373, 390-91 (E.D.N.Y. 2013) (dismissing claims

  against the NYDEC on Eleventh Amendment immunity grounds). Similarly, “the

  Eleventh Amendment bars suits for monetary damages against a state official acting

  in his or her official capacity.” LoSardo v. Ribaudo, No. 14-cv-6710, 2015 WL 502077,

  at *2 (E.D.N.Y. Feb. 5, 2015) (citation omitted). Thus, defendants are entitled to

  summary judgment where they have sovereign immunity pursuant to the Eleventh

  Amendment. Ford v. Reynolds, 316 F.3d 351, 354-56 (2d Cir. 2003) (affirming district


         11 It is well established that federally-recognized Indian tribes and their members are subject
  to the Eleventh Amendment. See Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 268, 117 S.Ct.
  2028, 2033 (1997).

                                                   11
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 12 of 40 PageID #: 1779




  court’s finding that defendants were entitled to summary judgment on the basis of

  Eleventh Amendment sovereign immunity); see also Woods v. Rondout Valley Cent.

  Sch. Dist. Bd. of Educ., 466 F.3d 232, 237 (2d Cir. 2006) (“[T]he Supreme Court has,

  on more than one occasion, described the Eleventh Amendment as a jurisdictional

  bar[.]”) (internal quotation marks and citation omitted).

         Notwithstanding the Eleventh Amendment, under Ex parte Young, 209 U.S.

  123, 28 S.Ct. 441 (1908), there exists “a limited exception to the general principle of

  sovereign immunity that allows a suit for injunctive relief challenging the

  constitutionality of a state official’s actions in enforcing state law[.]” Ford, 316 F.3d

  at 354-55 (internal quotation marks, citation and alteration omitted). Pursuant to

  Ex parte Young, “a plaintiff may sue a state official acting in his official capacity . . .

  for prospective, injunctive relief from violations of federal law.”                    State Emps.

  Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 95 (2d Cir. 2007) (internal quotation

  marks and citation omitted).12

         To determine whether the doctrine of Ex parte Young applies to a suit that

  would otherwise be barred by the Eleventh Amendment, a court “‘need only conduct

  a straightforward inquiry into whether the complaint alleges an ongoing violation of

  federal law and seeks relief properly characterized as prospective.’” Ford, 316 F.3d

  at 355 (quoting Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Maryland, 535 U.S.


         12  Courts have recognized two additional exceptions to Eleventh Amendment immunity,
  neither of which applies here. First, “a State may waive its sovereign immunity by consenting to suit.”
  Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670, 119 S.Ct. 2219,
  2223 (1999) (citation omitted). Second, “Congress may abrogate the sovereign immunity of the States
  by acting pursuant to a grant of constitutional authority.” Winokur v. Office of Court Admin., 190 F.
  Supp. 2d 444, 448 (E.D.N.Y. 2002) (citing Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 80, 120 S.Ct. 631,
  644 (2000)).

                                                    12
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 13 of 40 PageID #: 1780




  635, 645, 122 S.Ct. 1753, 1760 (2002)). The inquiry concerning whether the relief

  sought is “properly characterized as prospective” should focus not merely on how the

  requested relief is captioned in the pleading, but also on its substance. See Verizon

  Maryland, Inc., 645-46, 122 S.Ct. at 1760. This inquiry, “does not include an analysis

  of the merits of the claim.” Id. at 646, 122 S.Ct. at 1761; see also Nassau & Suffolk

  Cnty. Taxi Owners Ass’n, Inc. v. State, 336 F. Supp. 3d 50, 67 (E.D.N.Y. 2018).

          Here, Plaintiffs do not dispute that the Eleventh Amendment precludes

  jurisdiction over their claims for monetary damages under 42 U.S.C. §§ 1981 and

  1982 against the NYDEC and against Farrish, Laczi and Seggos in their official

  capacities.13 Plaintiffs maintain, however, that the Ex parte Young exception to

  sovereign immunity applies to their claims for injunctive and declaratory relief

  against Farrish, Laczi and Seggos in their official capacities.                             Plaintiffs’

  Memorandum of Law in Opposition to State Defendants’ Motion for Summary

  Judgment (“Pl. Opp. to State Def. Mtn.”), DE [84-13], 2-8. Specifically, Plaintiffs

  assert that they have provided evidence showing a continuing violation of the

  Supremacy Clause and that they are seeking only prospective relief to protect their

  fishing rights. Id. at 3-7. The Court disagrees.




          13 “Congress has not abrogated sovereign immunity from claims brought under 42 U.S.C. §
  1981 [or §] 1983 . . . , nor has New York waived immunity with respect to such claims.” Allah v. City
  of New York, No. 15-cv-6852, 2016 WL 676394, at *3 (E.D.N.Y. Feb. 17, 2016) (citations omitted).
  Similarly, although the Court has found no cases in the Second Circuit addressing this issue with
  respect to § 1982 claims, the weight of authority in other circuits suggests that Congress did not intend
  to abrogate state sovereign immunity from such claims, see Tariq-Shuaib v. City of Camden, No. 09-
  4760, 2011 WL 383857, at *3 (D.N.J. Feb. 3, 2011) (collecting cases), and further, there is no indication
  that the State has waived its immunity by way of “clear declaration.” See McGinty v. New York, 251
  F.3d 84, 93 (2d Cir. 2001).

                                                     13
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 14 of 40 PageID #: 1781




         Initially, the Court acknowledges that Plaintiffs’ claims for declaratory and

  injunctive relief, as pled in the Complaint, facially satisfy both components of the

  “straightforward inquiry” under Verizon for determining whether Ex parte Young

  should apply. Count I, entitled “Continuing Supremacy Clause Violations of Un-

  relinquished Aboriginal Usufructuary Fishing Rights Retained in Ceded Territory[,]”

  alleges that “Defendants’ repeated interference, seizures, and prosecution of the

  Plaintiffs by application of New York State fishing regulations violates Plaintiffs’

  fishing rights protected under the Supremacy Clause . . . .” Compl. ¶ 23. Further,

  the Complaint asserts that Plaintiffs “are deterred and chilled from exercising their

  rights to fish” in the waters adjacent to their communities. Id. at ¶ 14. Accepting as

  true Plaintiffs’ claims that Defendants have previously interfered with Plaintiffs’

  rights under the Supremacy Clause and that they continue to do so, even if only by

  way of threats, the Court deems the continuing violation requirement satisfied. See

  KM Enters., Inc. v. McDonald, No. 11-cv-5098, 2012 WL 4472010, at *10 (E.D.N.Y.

  Sept. 25, 2012), aff’d, 518 F. App’x 12 (2d Cir. 2013) (“[W]here there is a threat of [a]

  future [violation] that may be remedied by prospective relief, the ongoing and

  continuous requirement has been satisfied.”) (internal quotation marks and citation

  omitted).   The Complaint likewise seeks injunctive relief that appears to be

  prospective in nature. See Compl., WHEREFORE ¶ 1 (“Plaintiffs request the Court

  to issue . . . preliminary and permanent injunctive relief . . . enjoining the Defendants

  from enforcing the laws of the State of New York against . . . Silva in [the] . . . Justice




                                              14
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 15 of 40 PageID #: 1782




  Court in Case No. 17-7008, and from otherwise interfering with Plaintiffs’ [fishing

  rights].”).

            Nevertheless, this Court must assess whether the relief sought is properly

  characterized as prospective with reference to the underlying substance of the claims

  at issue. See Verizon Maryland, 535 U.S. at 645, 122 S.Ct. at 1760. An analysis of

  relevant case law and the arguments that Plaintiffs raise in their opposition to the

  State Defendants’ motion for summary judgment leads the Court to conclude that it

  is not.

            In Idaho v. Coeur d’Alene Tribe of Idaho, the Supreme Court held that the

  Eleventh Amendment barred suit by an Indian tribe seeking prospective injunctive

  relief against state officials, where the suit sought a declaration of the tribe’s

  entitlement to the exclusive use, occupancy and right to quiet enjoyment of certain

  lands claimed by the state of Idaho. See 521 U.S. at 265, 287-88, 117 S.Ct. at 2032,

  2043. There, the Court considered the declaratory and injunctive relief that the tribe

  sought to be “close to the functional equivalent of quiet title” because it would shift

  “substantially all benefits of ownership and control” from the state of Idaho to the

  tribe.     Id. at 282, 117 S.Ct. at 2040.   The Court noted that the tribe sought a

  “determination that the lands in question are not even within the regulatory

  jurisdiction of the [s]tate,” which “would bar the [s]tate’s principal officers from

  exercising their governmental powers and authority over the disputed lands and

  waters.” Id. Accordingly, the Court concluded that “under these particular and

  special circumstances,” Ex parte Young did not apply, explaining that “if the [t]ribe



                                              15
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 16 of 40 PageID #: 1783




  were to prevail, [the state’s] sovereign interest in its lands and waters would be

  affected in a degree fully as intrusive as almost any conceivable retroactive levy upon

  funds in its Treasury.” Id. at 287-88, 117 S.Ct. at 2043. In reaching this outcome,

  the Court emphasized that “lands underlying navigable waters have historically been

  considered sovereign lands,” and that “[s]tate ownership of them has been considered

  an essential attribute of sovereignty.”      Id. at 283, 117 S.Ct. at 2041 (internal

  quotation marks and citation omitted).

         In Western Mohegan Tribe & Nation v. Orange County, the Second Circuit

  relied on Coeur D’Alene in determining that the Eleventh Amendment barred a suit

  brought by the Western Mohegan Tribe against the New York State Governor. See

  395 F.3d 18, 23 (2d Cir. 2004). There, the tribe asserted that its claims were more

  limited in nature than those in Coeur d’Alene—namely, the tribe sought “only Indian

  title, which it describe[d] as the right to camp, to hunt, to fish, [and] to use the waters

  and timbers’ in the contested lands and waterways.” Id. at 22 (internal quotation

  marks omitted). The Court, nevertheless, found that “the action [was] squarely

  governed by Coeur d’Alene.” Id. at 23. The court found that, like the tribe in Coeur

  D’Alene, the Western Mohegan Tribe was seeking a “determination that the lands in

  question are not even within the regulatory jurisdiction of the [s]tate[.]” Id. (internal

  quotation marks and citation omitted). Specifically, the court noted that the tribe’s

  allegations that it held aboriginal title over the contested areas rendered the tribe’s

  claim “fundamentally inconsistent with the State of New York’s exercise of fee title

  over the contested areas.” Id.



                                              16
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 17 of 40 PageID #: 1784




         Coeur d’Alene, Western Mohegan and the instant case are distinguishable from

  one another, and this case lacks some of the factual parallels to Coeur d’Alene that

  Western Mohegan possesses. Most significantly, unlike the tribes in both Coeur

  d’Alene and Western Mohegan, Plaintiffs seek a declaration of an even more limited

  right “to use . . . the waters, fish[], tak[e] fish, and hold[] fish and shellfish in

  Shinnecock Bay and its estuary and other usual and customary Shinnecock fishing

  waters[.]” Compl., WHEREFORE ¶ 1. Further, Plaintiffs assert that the Tribe does

  not intend to exclude its non-Indian neighbors. Pl. Opp. to State Def. Mtn., 7. The

  Court, however, finds these distinctions inconsequential.

         The attributes common to all three cases dictate that each should receive the

  same treatment for Eleventh Amendment purposes. To begin with, this case, like

  Coeur d’Alene and Western Mohegan, involves “core issues of land, state regulatory

  authority, and sovereignty[.]” W. Mohegan, 395 F.3d at 23. At issue here, as in Coeur

  d’Alene, are “lands underlying navigable waters[,]” which “have historically been

  considered sovereign lands” that “uniquely implicate sovereign interests.” Coeur

  d’Alene, 283-84, 117 S.Ct. at 2041 (internal quotation marks and citation omitted).14

  Perhaps most importantly, just as the tribes did in Coeur d’Alene and Western



         14   As the Supreme Court observed in Coeur d’Alene:

         The importance of [submerged] lands to state sovereignty explains our longstanding
         commitment to the principle that the United States is presumed to have held navigable
         waters in acquired territory for the ultimate benefit of future [s]tates and that
         disposals by the United States during the territorial period are not lightly to be
         inferred, and should not be regarded as intended unless the intention was definitely
         declared or otherwise made very plain.

  521 U.S. 261, 283-84, 117 S.Ct. at 2041 (internal quotation marks and citations omitted).


                                                   17
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 18 of 40 PageID #: 1785




  Mohegan, Plaintiffs here are essentially seeking a declaration “that the [areas] in

  question are not even within the regulatory jurisdiction of the State[.]” See Coeur

  d’Alene, 521 U.S. at 282, 117 S.Ct. at 2040. Plaintiffs argue that the Tribe has a

  “significant, historic and contemporary exertion of regulatory and jurisdictional

  powers . . . over . . . contested waterways[]” and that “[w]hen the United States

  recognized the [Tribe] as an Indian Tribe, it also acknowledged its water resource

  jurisdiction and usage.” Pl. Opp. to State Def. Mtn., 5, 7. Indeed, Plaintiffs assert

  that the Tribe has aboriginal title in the Shinnecock Bay, which has not been

  extinguished.15      See, e.g., id. at 19 (noting that evidence “discredits the [State

  Defendants’] notion that Shinnecock aboriginal water rights are somehow

  extinguished[]”); id. at 21 (“Defendants have not produced any evidence that the

  submerged lands within these ceded areas were ever purchased . . .”); see also DE [84-

  12], Ex. 7 at 134 (testimony of Bryan Polite, Tribe member, offered in People of the

  State of New York v. Silva, February 21, 2019 trial before Judge Weber: “The official

  position [of the Tribe] is [that] the Shinnecock Nation has never relinquished their

  rights to the [Shinnecock] [B]ay.”). It was this same argument—that there had never


         15  Indians have aboriginal title—meaning “the exclusive right to use and occupy lands they
  have inhabited from time immemorial”—until such title is “extinguished by the sovereign discoverer .
  . . through a taking by war or physical dispossession, or by contract or treaty[.]” Seneca Nation of
  Indians v. New York, 382 F.3d 245, 248, n.4 (2d Cir. 2004) (quoting County of Oneida v. Oneida Indian
  Nation of N.Y., 470 U.S. 226, 233-34, 105 S.Ct. 1245 (1985)). Aboriginal title is extinguished only
  where the intent to extinguish is “plain and unambiguous, either expressed on the face of the
  [instrument] or . . . clear from the surrounding circumstances.”                   Seneca, 382 F.3d at
  260 (quoting Mountain States Tel. & Tel. Co. v. Pueblo of Santa Ana, 472 U.S. 237, 276, 105 S.Ct. 2587,
  (1985)); Oneida I, 470 U.S. at 247-48, 105 S.Ct. at 1258 (“[C]ongressional intent to extinguish Indian
  Title must be plain and unambiguous . . . and will not be lightly implied[.]”) (internal quotation marks
  and citation omitted). “[W]hen an Indian tribe conveys ownership of its tribal lands to non-Indians, it
  loses any former right of absolute and exclusive use and occupation of the conveyed lands.” South
  Dakota v. Bourland, 508 U.S. 679, 689, 113 S.Ct. 2309 (1993); New York v. Smith, 952 F. Supp. 2d 426,
  431 (E.D.N.Y. 2013).

                                                    18
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 19 of 40 PageID #: 1786




  been a lawful extinguishment of the tribe’s title—with which the Western Mohegan

  Court took issue, explaining that if the tribe was operating under the belief that it

  had aboriginal title, it was really seeking a declaration that New York’s exercise of

  fee title remain “subject to” the tribe’s rights. See W. Mohegan, 395 F. 3d at 23. The

  Court similarly finds that, despite Plaintiffs’ insistence that they are seeking only

  “protection of a use right of the waters[,]” Pl. Opp. to State Def. Mtn., 8, they are, in

  reality, seeking the equivalent of ownership rights. Accordingly, the Ex parte Young

  exception to Eleventh Amendment sovereign immunity does not apply to Plaintiffs’

  claims against the NYDEC or Farrish, Laczi and Seggos in their official capacities,

  and the Court respectfully recommends granting the State Defendants’ motion for

  summary judgment as to all of Plaintiffs’ claims against the NYDEC and Plaintiffs’

  claims for monetary damages against Farrish, Laczi and Seggos in their official

  capacities.16

               b. Younger Abstention Bars Silva’s Claim for Injunctive Relief

          The Court recommends granting the State Defendants’ motion for summary

  judgment with respect to Silva’s claim for injunctive or declaratory relief for the

  additional reason that it is barred under the principles first set forth by the Supreme



          16The cases relied upon by Plaintiffs in support of their preemption argument are inapposite.
  Menominee Tribe of Indians v. United States, 391 U.S. 404, 88 S.Ct. 1705 (1968), and United States v.
  State of Washington, 384 F. Supp. 312 (W.D. Wash. 1974), aff’d and remanded, 520 F.2d 676 (9th Cir.
  1975), were decided well before Coeur d’Alene, did not address the issue of sovereign immunity, and,
  unlike this case, involved fishing rights expressly granted to or preserved by the tribes through treaty.
  Further, the court in Timpanogos Tribe v. Conway, 286 F.3d 1195, 1205-06 (10th Cir. 2002) held only
  that the Ex parte Young exception applied to the tribe’s claim seeking to enjoin the state from
  prosecuting tribe members for actions taken within reservation boundaries. Here, however, there are
  no allegations that the conduct giving rise to Plaintiffs’ claims occurred on the Reservation. Finally,
  Herrera v. Wyoming, 139 S.Ct. 1686 (2019) does not address sovereign immunity under the Eleventh
  Amendment.

                                                     19
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 20 of 40 PageID #: 1787




  Court in Younger v. Harris. See 401 U.S. 37, 91 S.Ct. 746 (1971). Pursuant to the

  Younger abstention doctrine, federal courts must “abstain from taking jurisdiction

  over federal constitutional claims that involve or call into question ongoing state

  proceedings.” Diamond “D” Const. Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir.

  2002) (citing Younger, 401 U.S. at 43-44, 91 S.Ct. at 755). Younger abstention is

  required when: “(1) there is an ongoing state proceeding; (2) an important state

  interest is implicated in that proceeding; and (3) the state proceeding affords the

  federal plaintiff an adequate opportunity for judicial review of the federal

  constitutional claims.” Id. (citation omitted). A state action is “ongoing” “through the

  completion of the state appeals process, even if the federal plaintiff has failed to

  exercise his state appellate rights.” Jureli, LLC v. Schaefer, 53 F. Supp. 3d 552, 559

  (E.D.N.Y. 2014) (internal quotation marks and citation omitted).

        Notwithstanding Younger, a federal court may intervene in a state court

  proceeding “upon a showing of ‘bad faith, harassment, or any other unusual

  circumstance that would call for equitable relief.’” Diamond “D”, 282 F.3d at 198

  (quoting Younger, 401 U.S. at 54, 91 S.Ct. at 755). To establish the “bad faith

  exception to Younger,” a plaintiff must show “that the party bringing the state action

  [has] no reasonable expectation of obtaining a favorable outcome, . . . but rather

  brought the proceeding with a retaliatory, harassing, or other illegitimate motive.”

  Jackson Hewitt Tax Serv. Inc. v. Kirkland, 455 F. App’x 16, 18 (2d Cir. 2012)

  (Summary Order) (internal quotation marks and citations omitted) (alteration in

  original). In evaluating an assertion of bad faith, “the subjective motivation of the



                                            20
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 21 of 40 PageID #: 1788




  state authority in bringing the proceeding is critical to, if not determinative of, this

  inquiry.” Diamond “D”, 282 F.3d at 199 (citations omitted). Therefore, the bad faith

  exception will not be warranted where a state proceeding is “unconstitutional in its

  execution—even when the violations of constitutional rights are egregious—[,]” so

  long as the proceeding is “legitimate in its purposes[.]” Id. (citation omitted).

        Here, the three requirements for Younger abstention are satisfied. Silva’s

  criminal proceeding in the Justice Court is ongoing, as appellate remedies of his June

  5, 2019 conviction have not been exhausted. See Pl. Opp. to State Def. Mtn., 15

  (noting that Plaintiffs are “now seeking” to appeal the Justice Court’s conviction); see

  also State Def. 56.1, ¶ 37; Pl. Opp. to State Def. 56.1, ¶ 37. Further, Plaintiffs do not

  contest Judge Feuerstein’s July 2018 holding that: (i) the Justice Court proceeding

  “implicat[ed] an important state interest”; and (ii) there was no indication that Silva

  had been, or would be, deprived of “an adequate opportunity for judicial review of his

  constitutional claim.” See DE [48] at 9. Rather, Plaintiffs assert that the Court is

  not required to abstain because the bad faith exception to Younger applies. See Pl.

  Opp. to State Def. Mtn., 8-14.

        According to Plaintiffs, the State Defendants acted in bad faith by:            (i)

  prosecuting them for exercising their aboriginal fishing rights; (ii) failing to consult

  with the Tribe on matters involving Plaintiffs’ fishing rights in contravention of both

  a Presidential Executive Order and a NYDEC policy; and (iii) misrepresenting the

  State’s need to conserve the elver eels. Id. at 9-13.




                                             21
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 22 of 40 PageID #: 1789




        With respect to their first argument, Plaintiffs identify the State Defendants’

  “failed prosecutions, seiz[ure] [of] property, and a continuing pattern of interference

  with [Plaintiffs’] aboriginal and retained Shinnecock fishing rights[.]”                       Id. at 9.

  Plaintiffs submit two internal NYDEC e-mails, which they claim show “blatant

  discriminatory language . . . indicating the racial profiling of Shinnecock people[.]”

  Id. at 11. Viewing these e-mails in the light most favorable to Plaintiffs, the Court

  nonetheless finds that they do not create a genuine issue for trial with respect to the

  State Defendants’ motivations for prosecuting Plaintiffs.

        The first e-mail, dated March 28, 2017, is from Captain Dallas Bengel

  (“Bengel”), to numerous NYDEC employees, including Farrish and Laczi. See DE

  [84-12], Ex. 20. Seggos, however, is not a recipient of this e-mail. The e-mail provides,

  in relevant part:

        Word is out that the Shinnecocks are actively seeking a shipper for glass eels.17
        Apparently[,] they have been in contact with the Unkachaugs [sic] and the
        Passamaquoddys (Maine). Although my guess is that much of any shipment
        would be elvers from other states, I’m sure that there will be local harvests
        going on also. I’m not sure of their ability to harvest any real quantities of
        elvers on their reservation lands so we will have to work the off-reservation
        areas diligently to prevent illegal harvest.

  Plaintiffs claim that this e-mail is “documented evidence of racial profiling,” arguing:

  “[T]he adage ‘Where there is smoke, there is fire’ applies here.                       Hypothetically,

  consider if another race such as ‘Black’ is substituted for the word ‘Shinnecock’ above.

  Would there be any question of racial profiling?” Pl. Opp. to State Def. Mtn., 11.

  Bengel’s reference to the “Shinnecocks” is used to identify a group who is engaging in



        17   “Glass eels” is another term for the elver eels at issue in this case. See Gilmore Aff. ¶ 4.

                                                      22
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 23 of 40 PageID #: 1790




  potentially illegal conduct—namely “actively seeking a shipper for glass eels.” There

  is no indication that Bengel—who is not a named Defendant in this case—sought to

  harass the Tribe on the basis of their race. On the contrary, Bengel’s instructions are

  to “diligently [] prevent illegal harvest[,]” without qualification that such prevention

  efforts should be directed only at the Tribe. Enforcement of generally-applicable

  State laws “does not fall within the bad faith exception[.]” See 333 E. 60th St., Inc. v.

  N.Y. State Liquor Auth., No. 08-cv-4147, 2008 WL 4104012, at *4 (S.D.N.Y. Aug. 29,

  2008) (internal quotation marks and citation omitted).

        The second e-mail on which Plaintiffs rely is dated April 25, 2017 and was sent

  by NYDEC employee18 Monica Kreshik (“Kreshik”) in response to an e-mail from

  Bengel sent on the same date. See DE [84-12], Ex. 21. In this e-mail, Kreshik notes:

  “The Shinnecock assert that they have a treaty right to exercise their aboriginal

  fishing practices. This may be true.” Id. According to Plaintiffs, this e-mail “is

  obviously part of the same racial profiling e-mail [set forth above], but [it] shows a

  factual, plain and pointed internal [NYDEC] recognition of precisely the fishing

  rights Plaintiffs are asserting in this case.” Pl. Opp. to State Def. Mtn., 11. Yet,

  Plaintiffs ignore the very next sentence of this e-mail: “State law or regulation may

  impair an off-reservation treaty fishing right when (1) It represents a reasonable and

  necessary conservation measure and (2) does not discriminate against the Native

  American treaty right[-]holders.” See DE [84-12], Ex. 21. Kreshik’s acknowledgment

  that the Tribe may have fishing rights, followed by an explanation that such rights



        18   Neither Plaintiffs nor State Defendants identify Kreshik’s role within the NYDEC.

                                                   23
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 24 of 40 PageID #: 1791




  could be regulated, so long as such regulation “does not discriminate against” the

  Tribe only bolsters the State Defendants’ position that they did not enforce State

  fishing laws against Plaintiffs to harass or retaliate against them on the basis of their

  race.

          Next, Plaintiffs argue that the State Defendants acted in bad faith by failing

  to consult with the Tribe on matters involving Plaintiffs’ fishing rights in accordance

  with Presidential Executive Order No. 13175, titled “Consultation and Coordination

  With Indian Tribal Governments,” which provides, in relevant part, that agencies

  “shall have an accountable process to ensure meaningful and timely input by tribal

  officials in the development of regulatory policies that have tribal implications.”

  Executive Order No. 13175, 65 Fed. Reg. 67249, 2000 WL 34508356 (November 6,

  2000). In the alternative, they contend that “[e]ven if the . . . Executive Order No.

  13175 does not apply,” the State Defendants failed to follow their own “similar

  mandated consultation requirement[]” set forth in a NYDEC document titled

  “Commissioner’s Policy 42/Contact, Cooperation, and Consultation with Indian

  Nations,” which provides, among other things, that the NYDEC “will consult with

  appropriate representatives of Indian Nations on a government-to-government basis

  on environmental and cultural resource issues of mutual concern[]” and “will seek to

  develop cooperative agreements with Indian Nations on such issues[]” where doing

  so is “appropriate and productive[.]” Pl. Opp. to State Def. Mtn., 11-12; see also DE

  [84-12], Ex. 22. According to Plaintiffs, when the State Defendants learned that the

  Tribe was fishing for elver eels, they should have “immediately” consulted with the



                                             24
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 25 of 40 PageID #: 1792




  Tribe. Pl. Opp. to State Def. Mtn., 13 (emphasis in original). Plaintiffs fail to offer

  any evidence, however, that the State Defendants’ failure to consult the Tribe was

  motivated by bad faith. Nor do Plaintiffs offer any support for the proposition that a

  state government official’s contravention of a federal Executive Order or state

  government policy amounts to bad faith for Younger purposes.

        Finally, Plaintiffs argue that to justify their prosecution of Silva, the State

  Defendants relied on false information regarding the need to conserve elver eels

  because of their depletion from overfishing. Id. This purportedly false information

  was provided in an affidavit prepared by James Gilmore, the NYDEC Director of the

  Division of Marine Resources, which the State Defendants submitted in opposition to

  Plaintiffs’ motion for preliminary injunction in the instant litigation (the “Gilmore

  Affidavit”). See Gilmore Aff., ¶ 1.     Even assuming, arguendo, that the Gilmore

  Affidavit contains false statements regarding the depletion of elver eels and the

  State’s need to conserve them, Plaintiffs fail to offer any evidence that the Gilmore

  Affidavit itself or the statements contained therein were used in Silva’s prosecution.

  Absent evidence that the State Defendants’ reliance on the Gilmore Affidavit is

  related to Silva’s prosecution, the Gilmore Affidavit does not create a genuine issue

  as to whether the State Defendants prosecuted Silva with “no reasonable expectation

  of obtaining a favorable outcome, . . . but rather . . . with a retaliatory, harassing, or

  other illegitimate motive.” Cf. Jackson Hewitt Tax Serv. Inc., 455 F. App’x at 18.

  Moreover, Plaintiffs fail to offer any evidence that the State Defendants had any

  knowledge regarding the veracity of the statements contained in the Gilmore



                                             25
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 26 of 40 PageID #: 1793




  Affidavit. Thus, Plaintiffs fail to raise an issue of fact as to the “determinative”

  inquiry of the State Defendants’ subjective motivations. Cf. Diamond “D”, 282 F.3d

  at 199.

        Neither the internal NYDEC e-mails, nor the Executive Order and NYDEC

  polices nor the Gilmore Affidavit raise a triable issue of fact with respect to the bad

  faith exception to the Younger doctrine. Accordingly, the Court recommends granting

  the State Defendants’ motion for summary judgment with respect to Plaintiffs’ claims

  seeking to enjoin Silva’s criminal prosecution in the Justice Court on the basis that

  this Court lacks subject matter jurisdiction under Younger.

            c. Gerrod and Jonathan Lack Standing

        As with Silva, there is an additional basis for granting the State Defendants’

  motion with respect to Gerrod’s and Jonathan’s claims for declaratory and injunctive

  relief—lack of standing.     To establish standing, a plaintiff must satisfy three

  requirements: “(1) injury-in-fact—an injury that is ‘concrete and particularized’ and

  is ‘actual or imminent, not conjectural or hypothetical’; (2) an injury that is fairly

  traceable to the challenged action; and (3) an injury that will likely be redressed by a

  favorable ruling of the court.” Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 405 (E.D.N.Y.

  2015) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130,

  2136 (1992)). The “injury-in-fact” requirement is a “low threshold[.]” John v. Whole

  Foods Mkt. Grp., Inc., 858 F.3d 732, 736 (2d Cir. 2017) (internal quotation marks and

  citation omitted). Nonetheless, a plaintiff must establish that the injury is “real and

  immediate[.]” An v. City of New York, No. 16-cv-5381, 2017 WL 2376576, at *5



                                            26
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 27 of 40 PageID #: 1794




  (S.D.N.Y. June 1, 2017) (internal quotation marks and citation omitted). “‘[P]ast

  exposure to illegal conduct’” does not in itself satisfy the injury-in-fact requirement

  absent a showing that there exists a “‘sufficient likelihood that [the plaintiff] will

  again be wronged in a similar way.’” Id. (quoting City of Los Angeles v. Lyons, 461

  U.S. 95, 102, 103 S.Ct. 1660, 1665 (1983) and Marcavage v. City of New York, 689

  F.3d 98, 103 (2d Cir. 2012)) (first alteration in original). Redressability is the “non-

  speculative likelihood that the injury can be remedied by the requested relief.” W.R.

  Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 106-07 (2d Cir.

  2008) (citation omitted).

        Judge Feuerstein previously determined, in her Memorandum and Order

  dated July 31, 2018, that Gerrod and Jonathan lacked standing because, according

  to the allegations in the Complaint, their prior prosecutions for violating State fishing

  laws were dismissed years ago and they are not currently facing criminal charges.

  See DE [48] at 10-11. In reaching that conclusion, Judge Feuerstein noted that their

  request for injunctive relief was “entirely speculative and remote, [and thus]

  insufficient to carry their burden of establishing that they have ‘sustained or [are]

  immediately in danger of sustaining some direct injury as the result of the challenged

  official conduct.’” Id. at 11 (quoting Lyons, 461 U.S. at 101-02, 103 S.Ct. at 1665).

        Plaintiffs have offered no new evidence which would lead the Court to reach a

  conclusion different from that reached by Judge Feuerstein. Instead, Plaintiffs cite

  to a 2019 case in which the Court found that the Unkechaug Tribe had standing to

  challenge the NYDEC’s regulation of their fishing rights. Pl. Opp. to State Def. Mtn.,



                                             27
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 28 of 40 PageID #: 1795




  15 (citing Unkechaug Indian Nation v. New York State Dep’t of Envtl. Conservation,

  No. 18-cv-1132, 2019 WL 1872952, at *1 (E.D.N.Y. Apr. 23, 2019)). There, the court

  found that because the Unkechaug Tribe had “articulated a concrete plan,” rather

  than “mere some[-]day intentions” to fish in violation of the State’s regulations, they

  had sufficiently shown that they could “reasonably expect to encounter a genuine

  threat of criminal prosecution in the future to confer standing.” 2019 WL 1872952 at

  *6 (internal quotation marks and citation omitted). This case is inapposite, however.

  Plaintiffs’ Complaint does not similarly articulate a concrete plan to violate the

  State’s fishing regulations.   Rather, Plaintiffs allege that they “are in fear of

  exercising those same usual and customary aboriginal fishing rights secured and

  retained for them by their ancestors when Shinnecock territory was ceded to the

  English.” Compl. ¶ 16. Moreover, in their prayer for relief, Plaintiffs seek “punitive

  damages to deter and punish the Defendants for blocking Plaintiffs’ participation in

  the elver eel market during the 2017 and 2018 seasons, plus any future seasons

  during the pendency of this action[,]” thereby indicting that they do not intend to

  continue violating the State’s regulations and thus will not face future prosecutions.

  Id. at WHEREFORE ¶ 2. Plaintiffs do not offer any other evidence that they have

  continued fishing for elver eels or intend to do so, such that the holding in Unkechaug

  Indian Nation would inform this Court’s decision.        Accordingly, as Gerrod and

  Jonathan have failed to establish a concrete and particularized injury that can be

  redressed by a decision in their favor, the Court respectfully recommends that the

  State Defendants’ motion for summary judgment with respect to their claims be



                                            28
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 29 of 40 PageID #: 1796




  granted for lack of standing, in addition to the bar under the Eleventh Amendment

  discussed above.19

    ii.        Plaintiffs’ Claim Under 42 U.S.C. §§ 1981 and 1982 Against Farrish, Laczi
               and Seggos in their Individual Capacities

          The Court now turns to Plaintiffs’ claims under 42 U.S.C. §§ 1981 and 1982

  against Farrish, Laczi and Seggos in their individual capacities.20 Section 1981

  provides that “all persons have equal right to make and enforce contracts,” and § 1982

  “establishes that all persons have equal right to purchase, lease, sell, hold, and convey

  real and personal property.” Costello v. Town of Huntington, No. 14-cv-2061, 2015

  WL 1396448, at *12 (E.D.N.Y. Mar. 25, 2015) (citing 42 U.S.C. §§ 1981, 1982). The

  two statutes are generally construed together. Id. (citation omitted). To state a prima

  facie claim under either provision, plaintiffs must allege: “(1) they are members of a



          19   For the same reasons that Gerrod and Jonathan lack standing, Silva’s attempt to enjoin
  Defendants from interfering with his future use of the waters in question must fail. Accordingly, to
  the extent that this component of Silva’s claim for injunctive relief is not barred under Younger, the
  Court also recommends that it be deemed precluded based on his lack of standing.
            20 The Court acknowledges that “§ 1981 does not provide a separate private right of action

  against state actors[]” and that, instead, “§ 1983 provides the sole cause of action available against
  state actors alleged to have violated § 1981.” Duplan v. City of New York, 888 F.3d 612, 616, 621 (2d
  Cir. 2018); Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 731, 109 S.Ct. 2702, 2721 (1989).
  Consequently, Plaintiffs’ claims under § 1981 against Farrish, Laczi and Seggos in their individual
  capacities should, as a technical matter, be summarily dismissed. But in the interest of judicial
  efficiency, this Court recommends construing the § 1981 claims as having been properly asserted under
  § 1983, as this approach does not materially impact the remaining recommendations herein. 42 U.S.C.
  § 1983 provides, in relevant part: “Every person who, under color of any statute, ordinance, regulation,
  custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of the United States
  . . . to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
  shall be liable to the party injured . . . .”
            Although § 1983 itself does not create substantive rights, it does provide “a procedure for
  redress for the deprivation of rights established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir.
  1993) (citation omitted). To prevail on a claim arising under § 1983, a plaintiff must demonstrate: “(1)
  the deprivation of any rights, privileges, or immunities secured by the Constitution and its laws; (2)
  by a person acting under the color of state law.” Hawkins v. Nassau Cnty. Corr. Facility, 781 F.Supp.2d
  107, 111 (E.D.N.Y. 2011) (citing 42 U.S.C. § 1983). Thus, because Plaintiffs seek to vindicate rights
  provided by § 1981, the Court must analyze their claims in the same manner irrespective of whether
  they are interpreted as independent § 1981 claims or as claims under § 1983.

                                                     29
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 30 of 40 PageID #: 1797




  racial minority; (2) an intent to discriminate on the basis of their race by defendant;

  and (3) the discrimination concerned one or more activities enumerated in §§ 1981 or

  1982, e.g., making contracts or the purchase of personal property.” Id. (internal

  quotation marks and citation omitted).

        Plaintiffs asserting claims under both § 1981 and § 1982 “must allege facts

  supporting the [defendant’s] intent to discriminate against [them] on the basis of

  [their] race.” Sherman v. Town of Chester, 752 F.3d 554, 567 (2d Cir. 2014) (citation

  omitted). Further, “[c]onclusory allegations of . . . illicit motives are insufficient to

  defeat a summary judgment motion.” Mark Taylor v. Dollar Tree Stores, No. 18-cv-

  1306, 2020 WL 2478663, at *12 (E.D.N.Y. May 13, 2020) (internal quotation marks

  and citation omitted).

        Here, the actions giving rise to Plaintiffs’ § 1981 and § 1982 claims are the

  prosecutions of Gerrod, Jonathan and Silva. Compl. ¶¶ 18-20. Initially, the Court

  notes that Gerrod’s and Jonathan’s claims under § 1981 and § 1982 are time-barred.

  The allegedly unlawful conduct giving rise to their claims occurred in or around 2008

  and 2009. Id. at ¶¶ 18-19; see also Smith, 2009 WL 2390809, at *1; Smith, No. 09-cv-

  571 (E.D.N.Y.), DE [1]. Whether the Court applies a three- or four-year statute of

  limitations, see Bacon v. Suffolk Legislature, No. 05-cv-4307, 2007 WL 2288044, at

  *5-*6 (E.D.N.Y. Aug. 8, 2007) (discussing statute of limitations periods for claims

  under §§ 1981, 1982 and 1983), the time to commence an action predicated on such

  conduct expired at the latest in 2013—five years before this case was commenced.

  Accordingly, the Court respectfully recommends granting the State Defendants’



                                             30
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 31 of 40 PageID #: 1798




  motion for summary judgment with respect to Gerrod’s and Jonathan’s § 1981 and §

  1982 claims.

        As to Silva’s claim for his 2017 prosecution, which is not time-barred, the Court

  engages in a burden-shifting analysis, under which Plaintiffs must first make out a

  prima facie case of discrimination, the burden then shifts to the State Defendants to

  provide a “legitimate non-discriminatory reason” that motivated the challenged

  action, and finally Plaintiffs must “carry [the] ultimate burden of persuading the trier

  of fact that the [State Defendants] intentionally discriminated against [them.]” See

  Feacher v. Intercontinental Hotels Grp., 563 F. Supp. 2d 389, 402-03 (N.D.N.Y. 2008)

  (internal quotation marks and citation omitted) (applying burden-shifting framework

  to § 1981 claim); Mitchell v. Century 21 Rustic Realty, 233 F. Supp. 2d 418, 438

  (E.D.N.Y.), aff’d, 45 F. App’x 59 (2d Cir. 2002) (applying burden shifting framework

  to §§ 1981 and 1982 claims).      Under this burden-shifting framework, the State

  Defendants will “be entitled to summary judgment unless [Plaintiffs] can point to

  evidence that reasonably supports a finding of prohibited discrimination.” See

  Feacher, 563 F. Supp. 2d at 403 (internal quotation marks, citation and alteration

  omitted).

        Here, Plaintiffs have failed to make out a prima facie case of discrimination.

  In support of their claim, Plaintiffs rely on the same e-mails and internal NYDEC

  “Commissioner’s Policy 42/Contact, Cooperation, and Consultation with Indian

  Nations” discussed above with respect to Plaintiffs’ arguments regarding the bad

  faith exception to Younger abstention.      Pl. Opp. to State Def. Mtn., 32-33.      As



                                            31
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 32 of 40 PageID #: 1799




  discussed above, the Court finds that neither the e-mails nor the NYDEC policy raise

  a genuine dispute regarding any illicit motivations on behalf of the State Defendants.

        Plaintiffs further rely on an additional e-mail, dated April 20, 2017 and sent

  by NYDEC Lieutenant Thomas Gadomski (“Gadomski”) to numerous NYDEC

  employees, including Farrish and Laczi. Id. at 33; DE [84-12], Ex. 39. In this e-mail,

  Gadomski describes how Farrish and Laczi apprehended Silva for being in possession

  of elver eels and sets out a plan for conducting an “Elver Patrol Detail” to apprehend

  anyone else who might be fishing for elver eels. DE [84-12], Ex. 39. According to

  Plaintiffs, this e-mail demonstrates that the State Defendants were “specifically

  targeting Shinnecock Indian Nation tribal members for enforcement as a racial

  group.” Pl. Opp. to State Def. Mtn., 33. The Court disagrees. This e-mail, like the

  other two e-mails discussed above, focuses on the Tribe’s conduct. Initially, this e-

  mail shows that Farrish and Laczi conducted the overnight surveillance, which led

  them to Silva, because they had received information regarding a “suspicious net”

  which they discovered to be a “fyke net set for elvers.” DE [84-12], Ex. 39. There is

  no indication that Farrish and Laczi were motivated by racial animus in conducting

  the surveillance, but rather that they conducted the surveillance because they

  discovered evidence of potentially illegal activity. Further, once Farrish and Laczi

  apprehended Silva, he informed them that “members of the [Tribe] will continue to

  fish for elvers at nearby locations.” Id. There is no indication that the NYDEC set

  up an Elver Patrol Detail to target the Tribe based on their race, but rather that they

  were acting on information, from Silva, that illegal conduct would continue. Thus,



                                            32
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 33 of 40 PageID #: 1800




  rather than showing that the State Defendants targeted Silva because he was a

  member of the Tribe, this e-mail only underscores the State Defendants’ argument

  that they ticketed Silva in an effort to enforce State fishing laws.

        The e-mails are not the only evidence provided by Plaintiffs which support the

  State Defendants’ claims that they did not discriminate against Plaintiffs. Plaintiffs

  also allege that around 2009, the State prosecuted Salvatore Ruggiero (“Ruggiero”),

  a non-Indian who was fishing with Gerrod, for possession of undersized flounder,

  undersized blackfish and undersized porgy in violation of New York law. See Compl.

  ¶ 17. Thus, by Plaintiffs’ own admissions, they were not treated less favorably than

  non-Indian citizens with respect to any contractual or property right.

        Accordingly, Plaintiffs’ evidence does not create a genuine issue of fact that

  Farrish, Laczi or Seggos were motivated by racial animus. The Court therefore

  respectfully recommends granting the State Defendants’ motion for summary

  judgment as to Silva’s § 1981 and §1982 claims against Farrish, Laczi and Seggos in

  their individual capacities.

        C.     The County Defendants’ Motion for Summary Judgment

        The Court next turns to the County Defendants’ motion for summary

  judgment. Initially, the County Defendants argue that Plaintiffs’ claims against

  Greenwood in her individual capacity are barred by absolute prosecutorial immunity

  and claims against Greenwood in her official capacity must be construed as against

  the State and are therefore barred by the doctrine of sovereign immunity. Suffolk

  County Defendants’ Memorandum of Law in Support of Motion Pursuant to Local



                                             33
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 34 of 40 PageID #: 1801




  Rule 56.1 (“County Def. Memo”), DE [83-6], 2. With respect to Plaintiffs’ claims

  against the SCDA, the County Defendants contend that the SCDA is not an entity

  susceptible to suit.21 Id.

  i.      Claims Against Greenwood

         As noted above, Greenwood is the Assistant District Attorney handling the

  State’s prosecution of Silva in the Justice Court for his alleged violations of State

  fishing and environmental conservation laws. Compl. ¶ 20. It is well settled that a

  prosecutor enjoys absolute immunity from a civil suit premised on the “initiation and

  pursuit of a criminal prosecution[]” and for any acts taken in “present[ing] . . . the

  [s]tate’s case at trial.” Buckley v. Fitzsimmons, 509 U.S. 259, 269, 113 S.Ct. 2606,

  2613 (1993); see also Imbler v. Pachtman, 424 U.S. 409, 430-31, 96 S.Ct. 984, 995

  (1976). In other words, a state prosecutor enjoys absolute immunity when engaged

  in activities that are “intimately associated with the judicial phase of the criminal

  process.” Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012) (quoting Imbler, 424

  U.S. at 430, 96 S.Ct. at 995). The purpose of the immunity doctrine is “to preserve

  the integrity of the judicial process and to enable zealous performance of prosecutorial

  duties without the constant threat of legal reprisals.” Pinaud v. Cnty. of Suffolk, 52

  F.3d 1139, 1147 (2d Cir. 1995) (internal quotation marks, citation and alterations

  omitted).




         21Because, as discussed below, the Court recommends granting the County Defendants’
  motion for summary judgment on these grounds, the Court does not address their remaining
  arguments regarding the applicability of Heck v. Humphrey, 512 U.S. 477 (1994). Id. at 10-11.

                                               34
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 35 of 40 PageID #: 1802




        In determining whether prosecutorial immunity is available, courts employ a

  “functional approach, . . . which looks to the nature of the function performed, not the

  identity of the actor who performed it[.]” Buckley, 509 U.S. at 269, 113 S.Ct. at 2613

  (internal quotation marks and citation omitted); see also Parkinson v. Cozzolino, 238

  F.3d 145, 150 (2d Cir. 2001) (“The actions of a prosecutor are not covered by absolute

  immunity merely because they were performed by a prosecutor; rather, the question

  is whether the actions are part of a prosecutor’s traditional functions.”) (internal

  quotation marks and citation omitted). Whether a prosecutor may be sheltered from

  liability turns on whether she was acting as an “advocate” when she “engaged in the

  challenged conduct.” See Warney v. Monroe Cnty., 587 F.3d 113, 121 (2d Cir. 2009)

  (internal quotation marks and citation omitted). A prosecutor acts as an advocate

  when she “prepares to initiate and pursues a prosecution . . . or when [she] engages

  in administrative duties that are directly connected with the conduct of a trial.”

  Jackson v. Cnty. of Nassau, No. 15-cv-7218, 2016 WL 1452394, at *6 (E.D.N.Y. Apr.

  13, 2016), adhered to on reconsideration, 2016 WL 3093897 (E.D.N.Y. June 1, 2016)

  (citations omitted). When a prosecutor acts “in the clear absence of all jurisdiction,”

  however, she loses absolute immunity. Shmueli v. City of New York, 424 F.3d 231,

  237 (2d Cir. 2005) (internal quotation marks and citation omitted). In determining

  whether a prosecutor acted in the absence of jurisdiction, courts look to statutes

  which may have authorized prosecution. Id. (citations omitted).

        Initially, the Court notes that only one paragraph of the Complaint contains

  allegations pertaining to Greenwood specifically:



                                            35
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 36 of 40 PageID #: 1803




         [The criminal case against Silva] is presently lodged and pending in the
         . . . Justice Court as Case No. 17-7008 and is being prosecuted by
         Greenwood. Silva’s attempt to obtain a voluntary dismissal by
         Greenwood was unsuccessful, and Silva’s motion to dismiss for lack of
         jurisdiction was denied by that court. Over Silva’s objection, that case
         is presently scheduled for trial on August 30, 2018 at 9:00 am.

  Compl. ¶ 20. More generally, the Complaint asserts that Plaintiffs “have been . . .

  prosecuted in New York State courts by the Defendants[] and are deterred and chilled

  from exercising their rights to fish by the acts of the Defendants.” Id. at ¶ 14; see also

  id. at ¶ 16 (“Over the last decade, the Defendants have . . . prosecuted the Plaintiffs

  for alleged criminal offenses in alleged violation of New York State law involving

  fishing and raising shellfish in Shinnecock Bay and its estuary waters . . . . Each of

  the prosecutions failed[;] [y]et, the Defendants persist and continue to . . . threaten

  prosecution.”). These allegations against Greenwood are related solely to her role in

  the prosecution of Silva, and Plaintiffs have offered no evidence that Greenwood’s

  actions were undertaken in the capacity of an administrator or investigative officer.

  Pl. Opp. to County Def. 56.1 ¶¶ 8-9, 11 (conceding that “Plaintiffs have not had an

  opportunity to engage in any discovery on” Greenwood’s conduct).22

         Plaintiffs argue, however, that Greenwood’s “continuing prosecution of . . .

  Plaintiffs [was] in excess of state jurisdiction.” Plaintiffs’ Memorandum of Law in

  Opposition to County Defendants’ Motion for Summary Judgment (“Pl. Opp. to

  County Def. Mtn.”), DE [83-10], 3. Plaintiffs rely on the same internal NYDEC e-



         22 Plaintiffs’ lack of discovery on this issue does not affect the Court’s conclusion. Because
  “absolute immunity defeats a suit at the outset, so long as the official’s actions were within the scope
  of the immunity[,]” “courts are encouraged to determine the availability of an absolute immunity
  defense at the earliest appropriate stage, and preferably before discovery[.]” Flores v. Levy, 07-cv-
  3753, 2008 WL 4394681 at *12 (E.D.N.Y. Sept. 23, 2008).

                                                    36
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 37 of 40 PageID #: 1804




  mails discussed above to argue that Greenwood participated in a “scheme” to single

  Plaintiffs out based on their race, which was “outside the scope of legitimate official

  duties because this illegal scheme could not work without her participation.” Id.

  Greenwood is not, however, a party to any of these e-mails. See DE [84-12], Exs. 20-

  21, 39. Plaintiffs fail to explain, and the Court cannot imagine how, internal NYDEC

  e-mails to which Greenwood is not a party raise a genuine issue as to whether

  Greenwood acted “in the clear absence of all jurisdiction.”                     On the contrary,

  Greenwood is authorized by Article 18 of the New York County Law to commence

  prosecutions. See N.Y. County Law § 700 (“[I]t shall be the duty of every district

  attorney to conduct all prosecutions for crimes and offenses cognizable by the courts

  of the county for which he or she shall have been elected or appointed[.]” To that end,

  Greenwood, in exercising that mandate on behalf of the State, brought criminal

  charges under various State laws applicable to Silva’s conduct, namely, NYECL § 13-

  0355 and NYCRR, title 6, §§ 40-1(b)(ii)-(iii).             Accordingly, Plaintiffs’ claims for

  monetary damages against Greenwood in her individual capacity—namely, those

  asserted under 42 U.S.C. §§ 198123 and 1982—are foreclosed by the doctrine of

  absolute prosecutorial immunity.24




         23   For the reasons explained above, Plaintiffs’ claims under § 1981 against Greenwood in her
  individual capacity are improper under Duplan. Yet, as with those § 1981 claims asserted against
  Farrish, Laczi and Seggos in their individual capacities, the Court recommends, in the interest of
  judicial economy, that such claims against Greenwood be construed as having been brought under §
  1983 so that the Court may address their merits, and because doing so does not impact any other
  recommendation herein.
           24 It is well settled that prosecutors are not entitled to absolute immunity from claims for

  injunctive and declaratory relief. See Supreme Court of Virginia v. Consumers Union of U.S., Inc., 446
  U.S. 719, 736-37, 100 S.Ct. 1967, 1977 (1980).

                                                   37
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 38 of 40 PageID #: 1805




         Moreover, the Court agrees with the County Defendants that, because

  Greenwood was acting in her role as a prosecutor, the official capacity claims against

  her must be construed as against the State. See Ying Jing Gan v. City of New York,

  996 F.2d 522, 536 (2d Cir. 1993) (“When prosecuting a criminal matter, a district

  attorney in New York State, acting in a quasi-judicial capacity, represents the State

  not the county.”) (quoting Baez v. Hennessy, 853 F.2d 73, 77 (2d Cir. 1988), cert.

  denied, 488 U.S. 1014, 109 S.Ct. 805 (1989)); see also Greene v. City of New York, No.

  08-cv-00243, 2017 WL 1030707, at *29 (E.D.N.Y. Mar. 15, 2017), aff’d, 742 F. App’x

  532 (2d Cir. 2018) (internal quotation marks and citation omitted). For the reasons

  set forth above with respect to Plaintiffs’ claims against Farrish, Laczi and Seggos in

  their official capacities, those claims are barred by the Eleventh Amendment. See

  D’Alessandro v. City of New York, 713 F. App’x 1, 8 (2d Cir. 2017) (Summary Order)

  (“[I]f a district attorney or an assistant district attorney acts as a prosecutor, she is

  an agent of the State, and therefore immune from suit in her official capacity.”)

  (citations omitted). Finally, Plaintiffs’ claims for declaratory and injunctive relief

  against Greenwood in her official capacity are, as explained above with respect to

  Plaintiffs’ claims against the State Defendants independently precluded under

  Younger and for lack of standing.25




         25 The Court notes that Plaintiffs do not raise any new arguments with respect to Younger
  abstention and Ex parte Young in opposition to the County Defendants’ Motion for Summary
  Judgment. See Pl. Opp. to County Def. Mtn., 3-16.

                                                38
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 39 of 40 PageID #: 1806




 ii.    Claims Against the SCDA

        Plaintiffs’ claims against the SCDA fare no better. “[U]nder New York law,

  departments that are merely administrative arms of a municipality do not have a

  legal identity separate and apart from the municipality and[,] therefore, cannot sue

  or be sued.”   Leshore v. Comm’r of Long Beach P.D., No. 10-cv-6067, 2012 WL

  1032643, at *7 (E.D.N.Y. Mar. 21, 2012) (alteration in original) (internal quotation

  marks and citation omitted). It is therefore well-settled that district attorneys’ offices

  in New York lack the capacity to be sued. See, e.g., Bristol v. Prob. Dep’t of Nassau

  Cnty., No. 14-cv-6647, 2016 WL 873336, at *1 n.1 (E.D.N.Y. Mar. 8, 2016) (collecting

  cases); see also Boley v. DeVito, No. 12-cv-4090, 2012 WL 3764493, at *2 (E.D.N.Y.

  Aug. 27, 2012) (“The Kings County District Attorney’s Office is not a suable entity.”)

  (citation omitted).

        Plaintiffs assert that the SCDA is a legal entity separate from the County and

  capable of being sued because the County provides the SCDA with a “prosecution

  fund” and the SCDA holds itself out to the public on its website as “a legal entity

  capable of holding intellectual property rights[.]” Pl. Opp. to County Def. Mtn., 16-

  17. But Plaintiffs identify no legal support for their theory that these characteristics

  have any bearing on the SCDA’s status as an “administrative arm” of the County.

  Absent authority suggesting otherwise, this Court will apply the uniformly-

  recognized principle that district attorneys’ offices in New York are not subject to

  suit. Accordingly, the Court respectfully recommends that the County Defendants’




                                             39
Case 2:18-cv-03648-SJF-SIL Document 89 Filed 05/27/20 Page 40 of 40 PageID #: 1807




  motion for summary judgment be granted with respect to Plaintiffs’ claims against

  the SCDA.26

IV.       CONCLUSION

          For the reasons set forth above, the Court respectfully recommends denying

  Plaintiffs’ motion for leave to file exhibits, DE [86], and granting both the State

  Defendants’ motion for summary judgment, DE [84], and the County Defendants’

  motion for summary judgment, DE [83].

  V.      OBJECTIONS

          A copy of this Report and Recommendation is being served on all parties by

  electronic filing on the date below.                     Any objections to this Report and

  Recommendation must be filed with the Clerk of the Court within 14 days. Failure

  to file objections within the specified time waives the right to appeal the District

  Court’s order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 72; Ferrer v. Woliver,

  No. 05-3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118

  F.3d 900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).




   Dated:          Central Islip, New York                /s/ Steven I. Locke
                   May 27, 2020                           STEVEN I. LOCKE
                                                          United States Magistrate Judge




          26The Court does not consider Plaintiffs’ fleeting argument that “[t]o the extent the Defendant
  DA is not a legal entity, which it is, that part of the action should be construed as brought against the
  DA in his personal and official capacities under ex parte Young [sic].” Id. at 17. The SCDA District
  Attorney is not a named defendant in this action, and, aside from this remark, Plaintiffs offer no
  indication that they seek to amend their Complaint to add him as a defendant at this juncture.

                                                     40
